LATTIMORE, J.
Opinion was handed down by this court, affirming this case, on December 6, 1922. Application is now made for permission to file a motion for rehearing; said application being dated January 27, 1923. Fifteen days is allowed by statute in which to file such motion. No sufficient reason is stated for granting such application. The usual notice of the disposition of the case, at the time same was affirmed, appeared in the daily press, and' a notice was mailed to appellant’s counsel at the town where the case was tried; there being no brief on file for the appellant, and the clerk of this court having no information or any necessity for sending such notice to any other place. We regret we cannot consider said application for rehearing.
Overruled.